Citation Nr: 0005788	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for headaches and 
insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims of entitlement to an increased rating for lumbosacral 
strain and entitlement to service connection for headaches 
and insomnia.

In an October 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae.  The veteran subsequently 
perfected a timely appeal regarding this decision.  
Thereafter, in March 1996, the RO granted service connection 
for pseudofolliculitis barbae and assigned a non compensable 
disability rating.  To the Board's knowledge, the veteran has 
not expressed disagreement with the disability rating or 
effective date assigned.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (1999).  As the 
veteran has not initiated an appeal regarding this decision, 
the Board finds that the RO's March 1996 decision represented 
a full grant of the benefit sought.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 
112 F.3d 1030 (1997).  Therefore, the Board concludes that 
the issue of entitlement to service connection for 
pseudofolliculitis barbae is no longer before the Board on 
appeal. 


REMAND

In a Substantive Appeal (VA Form 9) submitted in January 
1996, the veteran requested a personal hearing before a 
member of the Board at the RO.  The veteran reiterated this 
request in a signed statement submitted in February 2000.  

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp 1999).  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
hearing he requested, a remand is required.

The record reflects that in April 1993, the veteran properly 
executed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in which he 
designated the Disabled American Veterans as his accredited 
representative in this case.  However, in his February 2000 
statement, the veteran indicated that he wished to obtain new 
representation in his case and that he was considering hiring 
a private attorney.  He requested that he be provided with 
any specific rules or regulations of which he should be 
aware, particularly in appointing a private attorney to 
represent him in his claim.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
determine which individual or 
organization, if any, he desires to act 
as his representative.  If a power of 
attorney is not currently filed in favor 
of such individual or organization, the 
veteran should be furnished with the 
appropriate form(s) and instructions 
necessary to designate a new 
representative.  Thereafter, if a new 
representative is designated, the 
designated representative should be 
provided an opportunity for review of the 
veteran's claims folder.

2.  The RO should schedule the veteran 
for a travel board hearing in Los 
Angeles, California.  Appropriate 
notification should be given to the 
veteran and his representative, if any, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative is free to furnish additional evidence and 
argument to the RO.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

